773 N.W.2d 790 (2009)
In re Petition for Disciplinary Action against Timothy Michael BLOCK, a Minnesota Attorney, Registration No. 317950.
No. A07-1867.
Supreme Court of Minnesota.
October 22, 2009.

ORDER
On October 17, 2007, we suspended respondent Timothy Michael Block from the practice of law for a period of 60 days, allowing respondent to apply for reinstatement by affidavit and requiring respondent to successfully complete the professional responsibility portion of the state bar examination by October 17, 2008. On December 20, 2007, we reinstated respondent to the practice of law subject to his successful completion of the professional responsibility portion of the state bar examination. On December 2, 2008, we again suspended respondent because he had not provided verification that he had successfully completed the professional responsibility examination. Respondent has now provided the Office of Lawyers Professional Responsibility with proof that he has successfully completed the professional responsibility portion of the state bar examination, and respondent attests that he has complied with all preconditions of the court's December 2, 2008, order. The Director has no objection to respondent's reinstatement to active practice.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Timothy Michael Block is reinstated *791 to the active practice of law, conditional upon payment of the attorney registration fee.
BY THE COURT:
/s/ Alan C. Page
Associate Justice